DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Scott Foust on 2/1/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method for adjusting an environment, comprising:
generating a physical topography within a structure using a plurality of columns, the structure comprising a physical room;  
identifying a first location of a user within the structure at a first time, wherein the user is physically within the structure;
identifying a position of each of the plurality of columns within the structure, each column having a length in a first direction, a cross-sectional area in a second direction, and a top surface;
identifying a second location of the user at a second time after the first time; and
adjusting a position of a subset of the plurality of columns to change the generated physical topography within the structure and exert a response on the user based at least in part on and the second location of the user within the structure and the position of the subset of the plurality of columns, the response comprising an inertial or gravitational effect.
6.	(Canceled) 
7.	(Currently Amended) The method of claim [[6]] 1, further comprising:
determining a parameter associated with the user based at least in part on the first location and the second location, the parameter comprising a speed, a direction, a velocity, an acceleration, or a combination thereof, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the determination.
10.	(Currently Amended) A columnar apparatus for an environment, comprising:
a first plurality of columns having a length in a first direction, a first cross sectional area, a first subset of the first plurality of columns configured to adjust in the first direction from a first position to a second position;
an actuator in contact with at least a portion of the first plurality of columns, the actuator configured to cause the portion of the first plurality of columns to adjust in the first direction from the first position to the second position based at least in part on a first location of a user at a first time, a second location of the user at a second time after the first time, and the first position of the subset of the plurality of columns; and
a controller configured to receive information associated with position information of the first subset of the first plurality of columns and communicate with the actuator to change a physical topography in the environment using the first subset of the first plurality of columns and exert a response on the user based at least in part on the first location and the second location of the user within the structure, the response comprising an inertial or gravitational effect.


Allowable Subject Matter
Claims 1-5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention creates a method and associated apparatus for adjusting a position of a subset of a plurality of columns to change a physical topography within a structure based on locations of a user.
Malitskiy et al. (US 9874007 B2) teaches (a) transformable platform, which is intended for creation of installations arranged both horizontally and vertically or slantwise, represents the unidirectionally oriented rod-shaped elements with a flat end face each, located close to each other in the form of cells, which form the flat horizontal platform in the initial position due to the flat end faces located at the same level (Malitskiy, abstract, fig.12).
Vanderburgh (US 20110127113 A1) teaches The lifting elements are capable of vertical movement between a lowered position and an elevated position so as to sequentially elevate or lower an individual user of the staircase (Vanderburgh, paragraph. [0005]). 
Independent claim 1 is/are distinguished from Malitskiy in view of Vanderburgh because of the combination of all the limitations in the independent claim, particularly the limitations “adjusting a position of a subset of the plurality of columns to change the generated physical topography within the structure and exert a response on the user based at least in part on the first location and the second location of the user within the structure and the position of the subset of the plurality of columns, the response comprising an inertial or gravitational effect”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Claim 10 recites similar limitations as claim 1 thus is allowed under similar rational.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            2/2/2022